DETAILED ACTION
Prosecution on the merits of this application is reopened on claims 1, 6, 7, and 9 considered unpatentable for the reasons indicated below: 
US Application Publication 2005/0162664 to Hill was found to be a 102 reference for claims 1, 6, and 7.
Claim 9 is rejected under 35 USC 103 in view of Hill and further in view of Liu (US 2012/0257169).
Claims 10-11 are rejected under 35 USC 103 in view of Hill.

Applicant is advised that the Notice of Allowance mailed 6/25/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.
Claims 2-5, 8, and 12-14 are objected to.

Allowable Subject Matter
Claims 2-5, 8, and 12-14 are objected to.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical apparatus further comprising: an installation unit at which an object to be projected is installed on an opposite side of the beam splitter from the mirror member, wherein an image of the object to be projected that is installed at the installation unit is formed at a position that is optically conjugate with the object to be projected, as generally set forth in claim 2, the device including the totality of the particular limitations recited in claim 1, from which claim 2 depends.
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that they depend from claim 2, which is objected to above.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical apparatus wherein the beam splitter includes an absorptive type polarizer, directions of transmission axes of the 
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical apparatus wherein the retroreflective member is a retroreflective member in which multiple corner cube reflectors are arranged, as generally set forth in claim 12, the device including the totality of the particular limitations recited in claim 1, from which claim 12 depends.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical apparatus wherein a polarization conversion element is installed on a light incidence surface of the retroreflective member, as generally set forth in claim 13, the device including the totality of the particular limitations recited in claim 1, from which claim 13 depends.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that they depend from claim 13, which is objected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hill (US 2005/0162664) (hereafter Hill).
Regarding claim 1, Hill discloses an optical apparatus (300) comprising: a [polarizing] beam splitter (310) [para. 0054, line 4] that transmits a [polarized] part of an incidence ray (360) [as measurement beam (335A); para. 0055, lines 1-9] and reflects another [polarized] part of the incidence ray [toward quarter wave plate (350) and reference mirror (330); para. 0056]; a mirror member (184) that includes a mirror surface [para. 0054, line 7] arranged at a position 

    PNG
    media_image1.png
    823
    747
    media_image1.png
    Greyscale


Regarding claim 6, Hill discloses all of the limitations of claim 1.


Regarding claim 7, Hill discloses all of the limitations of claim 6.
Hill also discloses that the polarization-selective reflective material is a reflective type polarizer (see at least paras. 0054-0055, where the polarizing beam splitter reflects one polarization state of light and is thus a reflective type polarizer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2005/0162664) (hereafter Hill) as applied to claim 1 above, and further in view of Liu (US 2012/0257169) (hereafter Liu).
Regarding claim 9, Hill discloses all of the limitations of claim 1.
Hill does not specifically disclose that at least one surface of the beam splitter on which the light is incident is subject to anti-reflective processing.
However, Liu teaches a polarization beam splitter where at least one surface of the beam splitter on which light is incident is subject to anti-reflective processing (see at least Figs. 4A-4B and paragraphs [0021] and [0024], where antireflection coatings can be applied to any 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical apparatus of Hill to include the teachings of Liu so that at least one surface of the beam splitter on which the light is incident is subject to anti-reflective processing for the purpose of reducing undesirable light reflections (see at least paragraph [0024] of Liu).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2005/0162664) (hereafter Hill).
Regarding claims 10-11, Hill discloses all of the limitations of claim 1.
Hill also discloses a polarization conversion element (340), in the form of a ¼ wavelength retardation plate, disposed between the mirror member (184) and the beam splitter (310) [fig. 3 and para. 0054, lines 5-6].
Hill does not specifically disclose that the polarization conversion element (340) is installed on the mirror surface of the mirror member (184).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical apparatus of Hill so that the polarization conversion element (340) is installed on the mirror surface of the mirror member (184) for the purpose of rearranging the components of the optical apparatus in order to obtain predictable results such as changing linear polarization to circular polarization on a pass 
It has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ADAM W BOOHER/             Examiner, Art Unit 2872